           Case 5:04-cv-00004-RGK Document 248 Filed 06/10/20 Page 1 of 1



                              ***THIS IS A CAPITAL CASE***
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF ARKANSAS

KARL ROBERTS,

                         Petitioner,                              NO. 5:04CV0004-RGK

           vs.
                                                                          ORDER
LARRY NORRIS, Director,
Arkansas Department of Correction,1

                         Respondent.


       Upon consent of counsel for the parties,

       IT IS ORDERED that:

       (1)     Petitioner shall file an amended petition and a supporting brief no later than 90 days
from the date of this order.

        (2)      Respondent shall file an answer and responsive brief no later than 60 days from
Petitioner’s filing of his amended petition and supporting brief.

       (3)       Petitioner shall file a reply brief no later than 30 days from Respondent’s answer
and brief.

       (4)       Petitioner’s monthly status reports are no longer required.

       Dated this 10th day of June, 2020.

                                                       BY THE COURT:


                                                       Richard G. Kopf
                                                       Senior United States District Judge




       1
         I understand that Dexter Payne is now the Director. I suggest that the Respondent clarify
on the record who is the proper party by submitting a notice to be filed on CM/ECF.
